--------------------------------------------------------------------------------

Cornish & Carey Commercial
Newmark Knight Frank
[logo1.jpg]

 
Exhibit 10.34
 
Lease Amendment

 
AMENDMENT TO LEASE
DATED FOR REFERENCE PURPOSES APRIL 17, 2007
BY AND BETWEEN
THE ESTES FAMILY TRUST, AS LANDLORD
AND TAHOE RF SEMICONDUCTOR, INC. AS TENANT,
FOR THE PROPERTY LOCATED AT
12834 EARHEART AVNEUE, AUBURN, CA 95602
 
I.
PARTIES TO DATE.



THIS FIRST AMENDMENT TO LEASE (this "Amendment") dated as of November 14,2012
(the "Effective Date"), is entered into by and between THE ESTES FAMILY TRUST.,
a California limited partnership ("Landlord"), and TAHOE RF SEMICONDUCTOR, INC.,
("Tenant").


II.
RECITALS

 

 
1.
Premises: Landlord and Tenant entered into that certain lease dated April 17,
2007.

 

 
2.
Landlord and Tenant desire to extend and modify the Lease as set forth in this
Amendment, which modifications shall be deemed effective as of the date hereof.



III.
MODIFICATIONS

 
Landlord and Tenant hereby agree to modify the terms of the Lease upon the terms
and conditions hereinafter set forth.



 
1.
Tenant: The Tenant entity shall be Tahoe RF Semiconductor, Inc.

 
2.
Premises:The Premises remain as described in the original lease as approximately
6,100 square feet of space.

 
3.
Commencement Date: The Commencement Date for the Lease Extension shall be
December 1,2012.

 
4.
Term: The Lease Term shall be extended through November 30, 2017.

 
5.
Rent Schedule: Notwithstanding any provision of the Lease to the contrary,
during the Term Tenant shall pay to Landlord, at such place as Landlord may
designate from time to time, without deduction, offset, prior notice or demand,
monthly Base Rent for the Expansion Space in lawful money of the United States
in the following amounts:

 
 
Year
 
Term
Months
 
 
Period
 
Monthly
Base rent
   
 
NNN
   
Monthly
Total
 
1
 
3
 
12/1/12-2/28/13
 
No Charge
   
No Charge
     
1
 
9
 
3/1/13-11/30/13
 
$
4,450.00
   
$
915.00
   
$
5,365.00
 
2
 
12
 
12/1/13-11/30/14
 
$
4,633.00
   
$
915.00
   
$
5,548.00
 
3
 
12
 
12/1/14-11/30/15
 
$
4,861.00
   
$
915.00
   
$
5,776.00
 
4
 
12
 
12/1/15-11/30/16
 
$
4,999.00
   
$
915.00
   
$
5,914.00
 
5
 
12
 
12/1/16-11/30/17
 
$
5,182.00
   
$
915.00
   
$
6,097,00
 

 

 
7.
Tenant shall be responsible for 100% of their separately metered PG&E bill.
Tenant shall pay their prorated portion of internet, water and trash .




 
8.
Tenant Improvements: Tenant Improvements at Landlord's sole cost and expense
shall be the following:

 
Estes·Tahoe-aaa12834EarhartLS AMD11-14-12KCLkf
 
1420 Rocky Ridge Drive, Suite 150, Roseville, CA 95661 M 916.367.7000 F
916.367.6362
www.ccareynkf.com
 
Page 1 of 2

--------------------------------------------------------------------------------

Lease Amendment
 

 
A.
Take existing conference room wall and bring it out into the section where the
cubicles are currently standing . Leave enough room for a hallway and
circulation purposes. (VR: Include approximate dimension).




 
B.
New carpet shall be installed, color and quality will be mutually agreed upon by
Landlord and Tenant. New carpet installed in enlarged conference room -
approximate overall dimension .




 
C.
Tenant shall provide equipment for an AV Mounted Projection Unit. Landlord, at
Landlord's sole cost and expense shall provide electrical and installation of
the AV Mounted Projection Unit. (VR Ceiling mounted electrical outlet and AV
cable at ceiling location tenant selects)




 
9.
Broker Disclosure: It is acknowledged by all parties that Tahoe RF
Semiconductor, Inc. is represented by Cornish & Carey Commercial Newmark Knight
Frank on this transaction. A commission rate of two percent (2%) of the total
base rental shall be paid to Cornish & Carey Commercial Newmark Knight Frank by
Landlord for services rendered in consummating this transaction upon mutual
lease execution. Tenant shall have no responsibility for real estate
commissions.



CONSULT YOUR ADVISORS: This document (including its exhibits and addendum's, if
any) has been prepared by Broker for approval by the undersigned respective
parties' legal counsel. Broker makes no representation or recommendation as to
the legal sufficiency or tax consequences of this document or the transaction to
which it relates. These are questions for an attorney or accountant.
 
Accepted and Approved:
 
Landlord: THE ESTES FAMILY TRUST
 
By:
/s/ Keith C. Estes
 
Date:
11/28/12
 
Keith C. Estes
 
 
 
 
 
 
 
 
By:
/s/ Traci A. Estes
Date:
11/28/12   Traci A. Estes   Tenant: TAHOE RF SEMICONDUCTOR, INC.  
By:
/s/ Irshad Rasheed
Date:
11/28/12   Irshad Rasheed, President  
By:
/s/ Christopher Saint
Date:
Nov 28 2012   Christopher Saint, CFO

 
Estes·Tahoe-aaa12834EarhartLS AMD11-14-12KCLkf
 
1420 Rocky Ridge Drive, Suite 150, Roseville, CA 95661 M 916.367.7000 F
916.367.6362
www.ccareynkf.com
 
 
Page 2 of 2

--------------------------------------------------------------------------------